                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF MONTANA                            12/27/2019

                                       BUTTE DIVISION

 DAVID JONES,

                                  Plaintiff,                No. CV-19-59-BU-SEH

 vs.
                                                            ORDER
 MESA UNDERWRITERS
 SPECIAL TY INSURANCE
 COMPANY,

                                  Defendant.


       Defendant MESA Underwriters Specialty Insurance Company removed this

action by Notice of Removal filed December 2, 2019. 1 However, jurisdiction is

not well-pleaded.

       The removal statute is strictly construed against removal jurisdiction. 2 The

"strong presumption" against removal jurisdiction requires that a defendant carry

the burden of showing removal is proper. 3 Federal jurisdiction must be rejected if




       1
           Doc. I.
       2
           Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
       3
           Id.
there is any doubt as to the right of removal in the first instance. 4

           Defendant's Notice of Removal asserts federal jurisdiction under 28 U.S.C.

§§ 1332 and 1441. 5 28 U.S.C. §1332(a)(l) states:

                        (a) The district courts shall have original
                 jurisdiction of all civil actions where the matter in
                 controversy exceeds the sum or value of $75,000,
                 exclusive of interest and costs, and is between-

                                ( 1) citizens of different States;

           The Notice of Removal states that "Plaintiff ... was alleged to be the owner

of a piece of commercial property located in Silver Bow County, State of

Montana." 6 Plaintiffs citizenship is not alleged. Diversity of citizenship is not

pleaded. It is thus impossible for the Court to determine whether sufficient

diversity exists to confer jurisdiction.

       Fed. R. Civ. P. l 2(h )(3) contemplates that lack of jurisdiction can be raised

at any time. Moreover, the objection may be raised by a party, or by the courts

own initiative, at any stage in the litigation, even after the trial and judgment

entry. 7


       4
           Id
       5
           See Doc. I at ~ 5.
       6
           Doc. 1 at ~ 3.
       7
           See Arbaugh v. Y & H Corp., 546 U.S. 500, 506 (2006).

                                                -2-
      ORDERED:

      This case will be remanded to state court on January I 0, 2020, unless

Defendant files an amended notice of removal properly alleging jurisdiction on or

before that date.

      DATED this    __JJ_t;;_y of December, 2019.


                                             tit;,Jit:tt~
                                             United States District Court




                                       -3-
